DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “so as no other component is required between the flexible connection portion of the hose and the single-piece rigid body…so that the male portion, which is made of a single piece, is only surrounded by two pieces”; however, the original disclosure does not support the claim language. The original disclose recites:

For a long sleeve which encloses the entire assembly region, it prevents the flexible hose from swelling near the assembly region, as such swelling can result in leaks. 
- the sleeve extends from the hose end and along a portion of the hose strictly within the assembly region, 
- the sleeve extends between the hose end and the catch, 
- the components are rotationally symmetrical, 
- the sleeve is created as one piece with no predetermined breaking point, 
- the sleeve is the sole means of stiffening the hose on the fluid connector, 
- a hose clamp is tightened onto the hose in the assembly region before placement of the sleeve.

In addition, in the possible case where a hose clamp is used at the assembly between the hose and connector to ensure better retention of the assembly and a better seal, a sleeve provided around the assembly and hose clamp will protect the environment against possible contamination of the environment by material from the clamp and will prevent the geometry of the clamp from damaging other components in the environment.


The original disclosure does not support so as no other component is required between the flexible connection portion of the hose and the single-piece rigid body…so that the male portion, which is made of a single piece, is only surrounded by two pieces. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “no other component is required between the flexible connection portion of the hose and the single-piece rigid body…so that the male portion, which is made of a single piece, is only surrounded by two pieces”; however, the original disclosure does not support the claim language. The original disclose recites:

For a long sleeve which encloses the entire assembly region, it prevents the flexible hose from swelling near the assembly region, as such swelling can result in leaks. 
- the sleeve extends from the hose end and along a portion of the hose strictly within the assembly region, 
- the sleeve extends between the hose end and the catch, 
- the components are rotationally symmetrical, 
- the sleeve is created as one piece with no predetermined breaking point, 
- the sleeve is the sole means of stiffening the hose on the fluid connector, 
- a hose clamp is tightened onto the hose in the assembly region before placement of the sleeve.

In addition, in the possible case where a hose clamp is used at the assembly between the hose and connector to ensure better retention of the assembly and a better seal, a sleeve provided around the assembly and hose clamp will protect the environment against possible contamination of the environment by material from the clamp and will prevent the geometry of the clamp from damaging other components in the environment.


The original disclosure does not support no other component is required between the flexible connection portion of the hose and the single-piece rigid body…so that the male portion, which is made of a single piece, is only surrounded by two pieces. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 15 recites “the fluid connector and the flexible connection portion of the hose are assembled to one another by inserting the male portion inside the hose, the male portion being provided with: - a front subpart provided with at least one catch projecting radially outward, the front subpart including a free end of the male portion, - a rear subpart without any catch projecting radially outward, and wherein the sleeve is shrunk on the hose around each of the front subpart and the rear subpart, so as to form an annular bulge in the sleeve around the at least one catch, due to local deformation of the hose radially outward around the at least one catch.” Claim 12 recites “mounting a hose clamp onto the hose in the assembly region, and mounting it tight to the hose by reducing a diameter of the hose clamp.” The original disclosure recites:

In a first embodiment, illustrated in Figures 3a-d, the first 10 and second 20 portions for mechanical assembly overlap in the assembly region 5. 

The first endpiece portion for mechanical assembly 10 of the fluid connector 3 comprises at least one catch 21. The catch 21 is for example provided on the surface of the first endpiece portion for mechanical assembly 10 of the fluid connector 3, over the entire circumference of the connector for example, thus not defining areas of concentrated stress. The catch 21 could also be provided on only a portion of the circumference.

During assembly of the fluid connector 3 and the flexible connection portion 12 of the hose 2, the hose 2 surrounds the rigid body 4 and the second portion for mechanical assembly 20 of the hose 2 is placed above said at least one catch 21: the hose 2 then has a retaining inside diameter that is greater than the inside diameter of the unmounted hose 2. This deformation guarantees a certain tightening of the hose 2 on the connector 3. This configuration is called the "assembly configuration" of the hose 2 and connector 3.

In another embodiment, shown in Figure 7, a hose clamp 8 is mounted beforehand on the previously described assembly of the connector 3 and hose 2. The thermoshrinkable sleeve 1 is then positioned on the previously described assembly, to surround the assembly and the hose clamp 8, and is shrunk. The sleeve 1 then snugly fits to the shape of the clamping collar 8 at the assembly. 

A plastic hose clamp may be used for example, of Rilsan@ polyamide for example. This type of plastic clamp, shown in Figure 8, comprises a system of catches 32 on a strip 33 which engage with a locking hook arranged in the head 34, such that the clamping is not reversible. In other words, once the strip 33 is engaged with the head 34 to form a loop, one pulls on the strip 33 to reduce the diameter of the loop and tighten the hose clamp 8, the locking hook engaging with one of the catches 32 of the strip 33 to prevent loosening. Once tightened, to prevent the strip from extending too far beyond the diameter of the hose clamp loop, the free portion of the strip is cut near the head of the clamp. The remaining undetached portion 35 of the strip often has a sharp edge which can cut. 

Alternatively, one may also use a metal clamp such as a crimpable ring, illustrated in Figure 9, which is in the form of a preformed ring 36 provided having one or two ears 37a, 37b projecting outward relative to the general shape of the ring, this type of clamp being sold by the company Oetiker@. After insertion of the clamp onto the tube to be retained, a tool is used to crimp the ear (or ears) of the clamp which causes permanent deformation and thus narrows the main diameter of the ring and therefore tightens the clamp on the tube. This type of clamping with a metal ring is particularly robust and reliable. However, at the point where the ear is crimped by the tool, there may be roughness or a burr forming a sharp edge that could cause damage.

The original disclosure does not encompass the method of combining the clamp with a front subpart provided with at least one catch projecting radially outward and a rear subpart without any catch projecting radially outward. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5770139, Kinghorn et al.
	In regards to claim 1, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose a fluid connection system for transferring biopharmaceutical fluid, the fluid connection system comprising: a sleeve (18), a plastic hose (14), a fluid connector (12), and a hose clamp (20), wherein the fluid connector comprises a single-piece rigid body made of a sterilizable biocompatible material, defining a first bore, the single-piece rigid body comprising a first endpiece portion for mechanical assembly,  which is a male portion, wherein the hose is a single-piece hose comprising a flexible connection portion made of at least partially elastomeric sterilizable biocompatible material, defining a second bore and an annular end, the flexible connection portion comprising a second endpiece portion for mechanical assembly, the fluid connector and the flexible connection portion of the hose being adapted to be assembled to one another by mechanical engagement in an assembly region of the first endpiece portion and second endpiece portion for mechanical assembly, in an assembly configuration in which the flexible connection portion of the hose surrounds the rigid body, and the first and second bores are in fluid communication with each other, when assembled the single-piece rigid body is in contact only with the flexible connection portion of the hose in the assembly region, the hose clamp being adapted to be tightened onto the hose in the assembly region, sleeve being adapted to be shrunk to be tight but with free movement on the hose and on the hose clamp, and extending over a provided stiffening region extending from the annular end of the hose and beyond the assembly region on the hose, when assembled, the sleeve extending from the annular end of the hose and along a portion of the hose beyond the assembly region, so as no other component is required between the flexible connection portion of the hose and the single-piece rigid body and wherein the sleeve is the sole means of stiffening the hose on the fluid connector, so that the male portion, which is made of a single piece, is only surrounded by two pieces, which are the hose and the sleeve, and wherein said sleeve is of thermo-shrinkable material.
In regards to claim 3, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose the sleeve fits the shape of the hose clamp at the assembly.
In regards to claim 6, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose the hose clamp is a metal hose clamp.
In regards to claim 8, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose after being placed and shrunk, the sleeve totally recovers the hose clamp, such that the sleeve is able to smoothen any protruding part of said hose clamp.
	In regards to claim 9, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose the sleeve, after being placed and shrunk, extends from both sides of the hose clamp.
In regards to claim 11, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose the sleeve and the hose clamp are the sole means of stiffening the hose on the fluid connector.
	In regards to claim 12, in Figure 2b and paragraphs detailing said figure, Kinghorn et al disclose a method for manufacturing a fluid connection system between a plastic hose for transferring biopharmaceutical fluid and a fluid connector made of plastic, said fluid connector comprising a single-piece rigid body made of a sterilizable biocompatible material, defining a first bore, the rigid body comprising a first endpiece portion for mechanical assembly, which is a male portion, said hose being a single-piece hose comprising a flexible connection portion of an at least partially elastomeric sterilizable biocompatible material, defining a second bore and an annular end, the flexible connection portion comprising a second portion for mechanical assembly, the method comprising the following two steps carried out in any order: - assembling the fluid connector and the flexible connection portion of the hose to one another by mechanical engagement in an assembly region of the first and second portions for mechanical assembly, in an assembly configuration in which the flexible connection portion of the hose surrounds the rigid body, over an assembly region, the first and second bores being in fluid communication with each other, wherein no other component is required between the flexible connection portion of the hose and the single-piece rigid body and wherein the sleeve is the sole means of stiffening the hose on the fluid connector, so that the male portion, which is made of a single piece, is only surrounded by two pieces, which are the hose and the sleeve, the single-piece rigid body being in contact only with the flexible connection portion of the hose in the assembly region, - mounting a hose clamp onto the hose in the assembly region, and mounting it tight to the hose by reducing a diameter of the hose clamp, - placing the sleeve in a ready-to-be-shrunk position around the hose and the hose clamp in a way that the sleeve covers the hose clamp, said sleeve being of thermo-shrinkable material, said sleeve extending over a stiffening region, said stiffening region extending from the annular end of the hose and beyond the assembly region- on the hose, the method then comprising the following step: shrinking said sleeve to be tight but with free movement on the hose, without any intermediary element between the sleeve and the hose, the sleeve extending over the stiffening region, the sleeve extending from the annular end of the hose and along a portion of the hose beyond the assembly region.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679